FLETCHER, Judge.
Jorge Pita appeals from the trial court’s order denying his petition to correct an illegal sentence pursuant to Florida Rule of Criminal Procedure 3.800(a). We affirm in part and reverse in part.
With regard to case numbers F03-35631B and F00-29890A, we affirm denial of postconviction relief as it appears from the record that Pita has the requisite prior felony convictions necessary to sustain his habitual felony sentences in those cases. See § 775.084, Fla. Stat. (2000).
The state concedes, and the record confirms, that in case number F99-27707, Pita was incorrectly sentenced as both an habitual violent felony offender and as a violent career criminal for count one. See Grant v. State, 770 So.2d 655 (Fla.2000). We therefore reverse as to case number F99-27707 only and remand with directions that one of the enhancements applied to count one be stricken and Pita resentenced accordingly. Pita need not be present for resentencing.
Affirmed in part, reversed and remanded in part.